Citation Nr: 0321246	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  89-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a temporary total disability rating for a 
period of hospitalization from December 1985 to February 
1986.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Los Angeles, California, and 
Waco, Texas.  The veteran's case is now in the jurisdiction 
of the Waco RO.

At the outset, several procedural matters require 
explanation.  The record reveals that in a June 1984 rating 
decision, the RO denied service connection for an acquired 
psychiatric disability (anxiety neurosis) on the basis that 
it was not shown in service and was not related to the 
veteran's service-connected hearing loss.  The veteran 
appealed the RO's determination and in a July 1985 decision, 
the Board denied service connection for an acquired 
psychiatric disability (anxiety reaction) on the basis that 
it was unrelated to the veteran's service-connected hearing 
loss.  A subsequent Motion for Reconsideration of the Board's 
decision was denied.  

In May 1985, the veteran filed claims of service connection 
for several disabilities, claimed as residuals of exposure to 
Agent Orange; these claimed residuals included an acquired 
psychiatric disability (claimed as anxiety/schizoaffective 
disorder).  The Board notes that a new etiological theory 
does not constitute a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Thus, as the claim of service connection 
for an acquired psychiatric disability was previously denied 
by the Board in the July 1985 decision, the issue of whether 
new and material evidence has been submitted must be 
addressed prior to addressing the merits of the claim.  38 
U.S.C.A. § 5108, 7104(b) (2002); see also Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In a September 1986 rating decision, the RO denied the 
veteran's claim of service connection for residuals of 
exposure to Agent Orange, including a psychosis 
(anxiety/schizoaffective disorder), gynecomastia (claimed as 
tumors), headaches, and PTSD.  Here, the Board notes that the 
issue of service connection for PTSD is a new claim, not 
subject to the reopening requirements.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) (new diagnosis constitutes a 
basis for new claim on the merits, whereas newly suggested 
etiology for old diagnosis warrants analysis on a new and 
material evidence basis).  Also in the September 1986 rating 
decision, the RO denied a temporary total disability rating 
for a period of hospitalization from December 1985 to 
February 1986, on the basis that the veteran had not been 
treated for a service-connected disability during that period 
of hospitalization. 

In a July 1988 rating decision, the RO denied service 
connection for a skin condition, secondary to Agent Orange 
exposure.  In December 1988, the veteran testified at a 
hearing at the RO in support of his claims.  In a February 
1989 decision, the Hearing Officer confirmed the prior 
denials.  In August 1989, the veteran testified at a Board 
hearing at the Los Angeles RO.  In February 1990, the Board 
remanded the matter for consideration of the veteran's claims 
under new regulations promulgated pursuant to Nehmer v. U.S. 
Veterans Administration, 712 F.Supp. 1404 (N.D. Cal., May 2, 
1989).  Following implementation of new regulations, in 
November 1994, the RO continued the prior denials.  

In January 1997, the matter was again remanded by the Board 
for certain due process considerations.  In the January 1997 
remand, it was noted that the September 1986 rating decision 
denying service connection for an acquired psychiatric 
disability, gynecomastia/tumors, headaches, PTSD, and a 
temporary total disability rating for a period of 
hospitalization, was final.  On further review of the record 
in light of current jurisprudence, however, the Board 
determined that an appeal from the September 1986 rating 
decision had been perfected and that the issues on appeal 
stemmed in part from that decision.  In February 2000, the 
veteran testified at a Board videoconference hearing. 

In a March 2000 decision, the Board granted service 
connection for gynecomastia, denied service connection for 
headaches and a skin disorder, and determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for a psychiatric disability, other than 
PTSD.  The issues of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD, and the issue 
of entitlement to a temporary total disability rating for a 
period of hospitalization, were remanded to the RO for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions, to the extent necessary.  Stegall v. West, 11 
Vet. App. 268 (1998). 

It is noted that the Veterans Law Judges before whom the 
veteran previously testified in August 1989 and February 
2000, are not longer employed by the Board.  In a July 2003 
letter, the veteran was afforded the opportunity to attend 
another Board hearing, but he declined and asked that his 
appeal be considered on the evidence of record.  In July 
2003, the veteran's motion to advance his case on the docket 
was granted, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2002).  

In a January 2003 statement, the veteran indicated that he 
wished to withdraw pending appeals regarding the following 
issues:  entitlement to a compensable rating for bilateral 
hearing loss; entitlement to a rating in excess of 10 percent 
for tinnitus; and entitlement to service connection for 
retina damage, nerve damage to the body, peripheral 
neuropathy, continuous pressure and pain, a testosterone 
disorder, and loss of sexual desire.  Thus, these matters are 
not within the Board's jurisdiction.  See 38 C.F.R. § 20.204 
(2002); Hamilton v. Brown, 4 Vet. App. 528 (1003) (en banc), 
aff'd, 39 F.3d 1574 (Fed Cir. 1994).

Finally, the Board notes that in a May 2003 rating decision, 
the RO denied a compensable rating for prostate cancer.  The 
veteran submitted a notice of disagreement with this decision 
in June 2003.  A statement of the case addressing this matter 
has not yet been issued.  According to the Court, a remand 
for this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Thus, this matter is addressed below in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran had combat service in Vietnam.

2.  The evidence is in equipoise as to whether the veteran 
currently has PTSD as a result of his combat experiences in 
Vietnam.

3.  The most probative evidence of record indicates that the 
veteran's current psychiatric disorder (other than PTSD) was 
not incurred in or aggravated by his active service.  

4.  While hospitalized at a VA facility from December 1985 to 
February 1986, the veteran was not treated for a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  A psychiatric disorder, other than PTSD, was not incurred 
in or aggravated by active service, is not related to any 
service-connected disability, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

3.  The criteria for a temporary total disability rating for 
a period of hospitalization from December 1985 to February 
1986, have not been met.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.20 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA has satisfied its notification duties to the 
veteran, as evidenced by the April 2001 Report of Contact.  
In response to this notification, the veteran indicated that 
he had no additional evidence to submit.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's available service medical records 
are on file, as are post-service clinical records identified 
by the veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(1) - (3) (2002).  The record also shows 
that the veteran has been afforded VA medical examinations in 
connection with his claims.  The Board concludes that another 
medical examination is not necessary to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claims.  As VA 
has fulfilled the duty to assist and notify, the Board finds 
that no additional action is necessary.  



I.  Factual Background

The veteran's service medical records contain a notation to 
the effect that his existing service medical records were 
destroyed by enemy action on July 7, 1969.  Service medical 
records created subsequent to that date show that in May 
1970, a psychiatric examination was performed in connection 
with an evaluation for gynecomastia.  It was determined by 
the examiner that the veteran exhibited no psychiatric 
disorder.  At his August 1970 military separation medical 
examination, no psychiatric abnormality was found.  On a 
report of medical history, the veteran specifically denied 
depression or excessive worry, frequent trouble sleeping, 
frequent or terrifying nightmares, or nervous trouble of any 
sort.

Following his separation from service, the veteran filed a 
claim of service connection for bilateral hearing loss and 
tinnitus.  His application is silent for any mention of a 
psychiatric disorder.  In an October 1970 rating decision, 
the RO granted service connection for bilateral hearing loss 
and tinnitus, and assigned each noncompensable ratings.  It 
is noted that the record indicates that the veteran sustained 
his hearing disabilities as a result of his close proximity 
to an explosion during an enemy invasion in July 1969.

In May 1983, the veteran filed a claim for an increased 
rating for his service-connected hearing disabilities.  His 
application is silent for any mention of a psychiatric 
disorder.  

In connection with his claims, the RO obtained VA outpatient 
treatment records for the period from January to July 1983.  
In pertinent part, these records show that the veteran was 
seen in the stress management clinic for anxiety and 
irritability.  In a September 1983 rating decision, the RO 
increased the rating for the veteran's tinnitus to 10 percent 
and denied a compensable rating for bilateral hearing loss.  
The veteran appealed the RO's decision; in his January 1984 
substantive appeal, he claimed that his tinnitus had caused 
secondary anxiety.  In support of his contention, he 
submitted a December 1983 letter from a private physician who 
indicated that he had been treating the veteran for a "deep 
seated anxiety state" and had recommended "psychiatrical 
consultation and therapy."

The veteran was underwent VA psychiatric examination in March 
1984, at which he reported anxiety, "head pressure," and 
extreme discomfort around people; he indicated that the 
symptoms had become particularly troublesome in the early 
1970's, but that he had them for a long time.  He alluded to 
disturbing war experiences, but was reluctant or unable to 
describe them in detail.  The diagnosis was anxiety disorder.  
The VA psychiatrist indicated that the veteran's difficulties 
had preexisted his service, but that his military experiences 
appeared to have "significantly exacerbated" his condition.  
It does not appear that the examiner had access to the 
veteran's claims folders in rendering his opinion.  

In a June 1984 rating decision, the RO denied service 
connection for an anxiety neurosis, finding that it was not 
shown in service, nor was it related to the service-connected 
hearing disabilities.  The veteran likewise appealed this 
determination, and in a July 1985 decision, the Board denied 
secondary service connection for anxiety reaction and 
increased ratings for his service-connected hearing loss and 
tinnitus.  

In May 1985 and April 1986, the veteran filed claims of 
service connection for disabilities claimed as residuals of 
Agent Orange exposure.  The claimed residuals included 
anxiety/schizoaffective disorder and PTSD.  

The RO obtained VA outpatient treatment records dated from 
December 1984 to July 1985, which show treatment for anxiety.  
In December 1985, the veteran was hospitalized for "feelings 
of 'uneasiness' in his head" and tinnitus.  It was noted 
that, although this was his first psychiatric 
hospitalization, he had been receiving outpatient treatment 
since 1983.  At his initial evaluation, the veteran reported 
feeling withdrawn and depressed; he denied hallucinations or 
delusions.  A history of significant hearing loss was noted 
and the examiner indicated that "this may relate to his 
vague feelings of feeling different."  The initial diagnoses 
were consider schizophrenia versus affective disorder, 
consider schizoid personality.  The examiner indicated that 
it was difficult to determine the precise nature of the 
veteran's problem, but that his hearing loss "might be 
contributory."  After admission to the hospital, the veteran 
was given medication and his feelings of anxiety and 
isolation reportedly lessened.  He was enrolled in a 
janitorial program and performed satisfactorily; he left the 
hospital suddenly in February 1986.  The diagnoses were 
schizoaffective disorder and schizoid personality.  

In a September 1986 rating decision, the RO denied service 
connection for a psychosis (anxiety/schizoaffective disorder) 
on the basis that such disorders were not shown in service.  
Service connection for PTSD was denied on the basis that 
there was no diagnosis of PTSD of record.  Additionally, the 
RO denied a temporary total disability rating for the period 
of hospitalization from December 1985 to February 1986, on 
the basis that the veteran was not treated for a service-
connected disability.  

In support of his claim, the veteran submitted an excerpt 
from a publication entitled "Agent Orange Guide" indicating 
that reported Agent Orange symptoms and effects may include 
anger and depression.

A February 1988 letter from the U.S. Army & Joint Services 
Environmental Support Group (ESG) (now known as the U.S. 
Armed Services Center for Research of Unit Records) indicates 
that extracts from the 2nd Squadron, 1st Cavalry daily 
journals describing B Troop operations during July 4 to 10, 
1969, show that they received a mortar and sapper attack 
during that period resulting in six men killed and 27 others 
wounded in action.  It was noted that the sappers had 
penetrated the perimeter of the base, causing extensive 
equipment damage in addition to the casualties.  ESG further 
noted that their research had uncovered several morning 
reports confirming the veteran's assignment to the unit 
during this period.  In addition, ESG indicated that extracts 
from Lessons Learned documents indicate that herbicide spray 
missions took place in the veteran's area of operation in 
Vietnam.  

At a December 1988 hearing, the veteran testified that he had 
had combat service in Vietnam and on numerous occasions was 
exposed to enemy fire.  He described one particular incident 
on July 4, 1969, in which his base was overrun by the enemy.  
He further testified that, during his duty in Vietnam, he had 
been in close proximity to areas where Agent Orange was 
sprayed and that he had been forced to drink water 
contaminated with Agent Orange.  He argued that all his 
disabilities were secondary to Agent Orange exposure in 
Vietnam.  He indicated that he first sought treatment for 
nervousness in approximately 1977 or 1978.  He stated that 
almost constantly since that time, he had had tension and 
deep anxiety. 

After his hearing, the veteran submitted private treatment 
records showing that in August 1976, the veteran was seen for 
an episode of dizziness.  X-ray examination of the skull 
showed no bony abnormality.  In January 1978, he complained 
of feeling very nervous and tense; the impression was 
situational anxiety/depression.  In February 1978, he 
reported marked tension and that he was somewhat depressed; 
Valium was prescribed.  In August 1978, he reported that he 
felt very tense.  

Also submitted was a copy of July 1989 Social Security 
Administration (SSA) decision granting the veteran's 
application for disability benefits, effective November 1987.  
The SSA found that the veteran was incapable of maintaining 
employment due to a severe mental impairment.  It was noted 
that, although the veteran had been diagnosed by mental 
health professionals "with varying diagnoses" (which did 
not include PTSD), his history and symptomatology "fit quite 
neatly" into the description of PTSD.  Thus, it was 
concluded that the evidence established that the veteran had 
PTSD, a personality disorder, and depressive syndrome which 
was productive of a "disability" as defined by the Social 
Security Act.

In August 1989, the veteran testified at a Board hearing at 
the RO that he currently had PTSD either incurred due to 
Vietnam combat experiences, particularly the July 1969 
incident in which his base was overrun, or as a result of his 
Agent Orange exposure.  His then-attorney indicated that, 
although the veteran had received multiple diagnoses over the 
course of the years (not including PTSD), it was believed 
that the correct diagnosis was PTSD.  

Subsequent to the Board's February 1990 remand, the RO 
obtained additional VA outpatient treatment records showing 
that the veteran was treated at a VA Stress Management Clinic 
from May 1983 to October 1984; his complaints at that time 
related to "head pressure, anxiety, social isolation, and 
vocational ambivalence."  When he left treatment in October 
1984, he reportedly made good progress and enrolled in a 
junior college.  In June 1985, he requested further treatment 
at the Stress Management Clinic; he was seen for 15 sessions 
through September 1985; his complaints at that time include 
renewed anxiety and depression following failure in two 
classes at college.  He was given supportive therapy and his 
anxiety lessened, but he reportedly remained depressed.  In 
October 1987, he again sought treatment from the Mental 
Health Clinic.  A history of communication difficulties 
associated with auditory impairment, irritability, tension 
headaches, and interpersonal withdrawal was noted.  The 
assessments included psychological factors affecting physical 
condition and anxiety disorder.  Thereafter, he received 
regular treatment through August 1988, when he terminated 
therapy.  The August 1988 Closing Summary shows diagnoses 
including psychological factors affecting physical condition, 
and schizotypal personality disorder. 

Additional VA clinical records show that in April 1993, the 
veteran requested psychiatric treatment and was diagnosed 
with schizoaffective disorder.  The following month, a 
psychosocial assessment indicates that he had a long history 
of anxiety symptoms.  The social worker indicated that there 
could be many reasons for this, including "PTSD problems 
related to his combat experience in Vietnam."  Subsequent VA 
clinical records dated to July 1993 show diagnoses of 
schizoaffective disorder.  

At a July 1997 VA psychiatric examination, the veteran 
reported that his camp in Vietnam had been overrun in July 
1969, and that six or seven people had been killed.  He also 
indicated that he had a bilateral mastectomy in service which 
he felt had caused him to develop mental problems.  The 
diagnosis was schizoaffective disorder in partial remission.  
The examiner indicated that "I don't see PTSD.  These 
stressors are post-coursed in this man."

More recent VA outpatient treatment records show that in 
April 1999, the veteran underwent an initial PTSD assessment 
at the Dallas VAMC.  The veteran described his in-service 
traumatic events and indicated that his current symptoms 
included sleep disturbances, hypervigilance, an exaggerated 
startle response, night sweats, intrusive thoughts, 
depression and anxiety.  The PTSD assessment included 
psychological testing, which was determined to be invalid 
"with grossly elevated validity and clinical scales."  A 
clinical psychologist, however, interpreted the veteran's 
"profoundly elevated" responses as "an exaggerated plea 
for help" and diagnosed chronic, delayed onset PTSD.  

At a VA psychiatric examination in November 1999, the 
examiner noted that the record contained numerous psychiatric 
diagnoses including schizoaffective disorder, schizophrenia, 
and more recently, PTSD.  Based on his review of the 
veteran's claims folders and his examination of the veteran, 
the examiner concluded that the veteran had a psychosis.  The 
examiner indicated that whether "we call it straight 
schizophrenia or schizoaffective disorder, it does not make 
too much difference, for the purpose of this examination."  
The examiner noted that the veteran's service medical records 
were negative for any indication of a psychiatric disorder; 
however, he noted that the veteran reported that he had been 
in special classes in high school and noted that he may have 
had some problems beginning in his "younger years."

Subsequent VA clinical records dated from November 1999 to 
May 2000, show that the veteran received intermittent 
psychiatric treatment.  The diagnoses included PTSD.  

The veteran again underwent VA psychiatric examination in 
August 2000.  At that time, the veteran described his in-
service stressors, and his current symptoms.  After examining 
the veteran, the examiner indicated that the appropriate 
diagnosis was "schizoaffective, schizophrenic chronic."  
The examiner noted that the veteran had "problems and 
appears to be in service, he did go to Vietnam.  I didn't see 
stressors.  He does not seem to have been upset about it when 
he was describing it that I am aware of.  The other 
diagnosis, I don't agree with the other post-traumatic stress 
disorder nor do I see that course."  

Thereafter, the RO returned the veteran's case to the 
examiner for a medical opinion regarding the etiology of the 
veteran's schizophrenia.  In an October 2000 addendum, the 
examiner indicated that he had reviewed the veteran's claims 
folders.  He indicated that he was not sure of the etiology 
of the veteran's schizophrenia.  He indicated that he had 
read "volumes and ideas and opinions, even went to a 
conference on it this last weekend," and was still unable to 
identify the etiology of the veteran's schizophrenia.  In 
that regard, the examiner noted that the veteran had 
reportedly had trouble in school, but that such fact was not 
enough to make a diagnosis of schizophrenia.  He also noted 
that he was unable to see any evidence that the veteran was 
projected or propelled into a mental illnesses because of his 
experiences in Vietnam.  He indicated that he did not see the 
veteran as having a dramatic onset of schizophrenia, but 
rather, an insidious onset.  The examiner concluded that "I 
don't see that it's as likely as not that he was made worse 
by the service.  I just don't see any evidence of that."  

II.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

Service connection may also be granted for disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2002).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of combat service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2002).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).  

The veteran's service medical records, as well as research 
from ESG, establishes quite clearly that he engaged in combat 
with the enemy during active service and was in close 
proximity to enemy fire, when his base was overrun.  See e.g. 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In view of 
the foregoing, the Board finds that the veteran did engage in 
combat with the enemy during service.  His description of his 
in-service combat stressors is credible, and consistent with 
the circumstances, conditions, or hardships of combat 
service.  Thus, his lay testimony regarding his stressors is 
accepted as conclusive as to their actual occurrence.  
Zarycki v. Brown, 6 Vet. App. at 98.  

Although in-service stressors have been established, service 
connection for PTSD also requires medical evidence of a 
diagnosis of PTSD linked to those in-service stressors.  38 
C.F.R. §§ 3.304(f), 4.125(a) (2002).  Clearly, in this case, 
conflicting medical opinions are of record regarding whether 
the veteran has PTSD as a result of his in-service stressors.  

For example, in a July 1997 VA psychiatric examination 
report, the examiner indicated that "I don't see PTSD.  
These stressors are post-coursed in this man."  Likewise, in 
an August 2000 VA psychiatric examination report, the 
examiner indicated that he did not believe that the veteran 
had PTSD; he indicated that "I didn't see stressors" and 
that he did not "see that course" of PTSD.

On the other hand, in an April 1999 evaluation report, a VA 
clinical psychologist indicated that he had examined the 
veteran, including with psychological testing, and had 
concluded that a diagnosis of chronic, delayed onset PTSD was 
appropriate.  Likewise, the Board observes that other VA 
clinical records contain diagnoses of PTSD, based on the 
veteran's combat experiences. 

The Board notes that in claims for VA benefits, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In other 
words, the preponderance of the evidence must be against the 
claim for the benefit to be denied.  Gilbert v. Derwinski, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  Thus, the Board 
finds that the evidence of record is sufficient to award 
service connection for PTSD.

With respect to the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD, the 
Board finds that the preponderance of the evidence is against 
the claim.  In that regard, the veteran's service medical 
records are entirely negative for complaints or findings of a 
psychiatric disability.  Indeed, an in-service psychiatric 
evaluation performed in May 1970 was negative.  Moreover, at 
his August 1970 military separation medical examination, no 
psychiatric abnormality was found and on a report of medical 
history, the veteran specifically denied depression or 
excessive worry, frequent trouble sleeping, frequent or 
terrifying nightmares, or nervous trouble of any sort.

The Board also observes that a psychiatric disorder was not 
shown for several years after the veteran's separation from 
service.  The first post-service evidence of psychiatric 
symptoms was not until January 1978, when the veteran was 
treated for situational anxiety and depression by a private 
physician.  Based on the foregoing, the Board finds that it 
cannot be said that a psychiatric disorder was present in 
active service or manifest to a compensable degree within the 
first post-service year.  

As set forth above, however, service connection may be 
granted for disease diagnosed after service discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2002); Allen v. Brown, 7 Vet. App. at 448.  

With respect to the issue of secondary service connection, 
the Board has considered the December 1985 VA hospitalization 
summary which notes that the veteran's service-connected 
hearing loss might have contributed to his feelings of being 
different from others.  In light of the equivocal nature of 
this statement, however, the Board must find that it is not 
legally sufficient to establish service connection for a 
psychiatric disability on a secondary basis.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 5 Vet. App. 30 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  There is 
no other probative evidence of record to support this theory 
of service connection.  

The veteran has also contended that his current psychiatric 
disorder, other than PTSD, is causally related to his 
exposure to Agent Orange in service.  Initially, it is noted 
that a psychiatric disability is not among the disabilities 
listed in 38 C.F.R. § 3.309(e).  In addition, there is no 
other medical evidence to support the veteran's theory that 
his current psychiatric disorder is related to in-service 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).  

In fact, the Secretary has determined that there is no 
positive association between exposure to herbicides and the 
development of a psychiatric disability.  See Disease Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  In making this determination, 
the Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2) (West 2002). 

Although the Board has considered the veteran's contentions 
that his current psychiatric disorder is due to Agent Orange 
exposure, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Therefore, his 
opinion that his psychiatric disorder is causally related to 
exposure to Agent Orange is outweighed by the findings of the 
Secretary, which are based on extensive medical research.

The Board has also considered the March 1984 VA psychiatric 
examination report in which the examiner concluded that the 
veteran had an anxiety disorder which appeared to have been 
"significantly exacerbated" during his active service.  On 
the other hand, the Board notes that in an October 2000 
medical opinion, a different VA examiner reached the opposite 
conclusion, stating that there was no evidence to support the 
conclusion that the veteran's psychiatric disability was 
aggravated during service.  The Board assigns greater 
probative weight to this recent medical opinion as it was 
based on a review of the veteran's medical records, unlike 
the March 1984 VA medical opinion.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

In summary, the Board finds that evidence of record supports 
the award of service connection for PTSD, but that, for the 
reasons discussed above, the preponderance of the evidence is 
against the claim of service connection for a psychiatric 
disability other than PTSD.  

III.  Entitlement to a temporary total disability rating for 
a period of hospitalization from December 1985 to February 
1986.

A total disability rating will be assigned without regard to 
other provisions when it is established that a service-
connected disability has required treatment at a VA medical 
facility, or in a medical facility approved by VA, for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  Notwithstanding that hospitalization was 
for a disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  38 C.F.R. § 4.29 
(2002).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a temporary total disability evaluation 
pursuant to section 4.29.  In this case, the evidence shows 
that in December 1985, the veteran was hospitalized with 
psychiatric symptoms such as feeling withdrawn and depressed.  
The initial diagnoses were consider schizophrenia versus 
affective disorder, consider schizoid personality.  During 
the period of hospitalization, the veteran's symptoms 
reportedly improved, but he left the hospital suddenly in 
February 1986.  The diagnoses were schizoaffective disorder 
and schizoid personality.  The record does not show that the 
veteran was treated during this period of hospitalization for 
any service-connected disability, including PTSD.  

As the evidence indicates that the veteran was not 
hospitalized for a period in excess of 21 days for treatment 
of a service-connected disability, the criteria for a 
temporary total rating based on the provisions of 38 C.F.R. 
§ 4.29 are not met and the claim must be denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for PTSD is granted.  

Service connection for a psychiatric disorder, other than 
PTSD, is denied.

Entitlement to a temporary total disability rating for a 
period of hospitalization from December 1985 to February 
1986, is denied.




REMAND

As set forth above, in a May 2003 rating decision, the RO 
denied a compensable rating for prostate cancer.  The veteran 
submitted a notice of disagreement with this decision in June 
2003.  A statement of the case addressing this matter has not 
yet been issued.  Thus, a remand is now necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to a compensable rating for 
prostate cancer.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2002).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

